



Exhibit 10(iii)(A)(62)
THE INTERPUBLIC GROUP OF COMPANIES, INC.
2019 PERFORMANCE INCENTIVE PLAN


Section 1.
Purpose.



The purposes of the Plan are to promote the interests of the Company and its
shareholders by enabling the Company to:
(a)attract, retain, and motivate talented individuals as Eligible Employees and
Non-Management Directors;


(b)provide Eligible Employees and Non-Management Directors with cash and
equity-based incentives tied to the achievement of business, financial, and
strategic objectives of the Company and its Subsidiaries and Affiliates; and


(c)provide Eligible Employees and Non-Management Directors with incentives and
opportunities tied to the Company’s Common Stock.


Section 2.Definitions.


Unless the context clearly indicates otherwise, the following terms, when used
in the Plan in capitalized form, shall have the meanings set forth below:
“Administrator” means (a) for Awards to Eligible Employees, the Committee, and
(b) for Awards to Non-Management Directors, the Corporate Governance Committee,
in each case, subject to delegation in accordance with Section 3(h) (Delegation)
hereof.
“Affiliate” means any corporation or other entity (other than the Company or one
of its Subsidiaries) in which the Company has a “controlling interest,” as
defined in Treas. Reg. §§ 1.409A-1(b)(5)(iii)(E)(1) and 1.414(c)-2(b)(i),
provided that the language “at least 40 percent” is used instead of “at least 80
percent” each place it appears in Treas. Reg. § 1.414(c)-2(b)(2)(i).
“Award” means any grant or award under the Plan, as evidenced in an Award
Agreement.
“Award Agreement” means a written agreement (which may be electronic), including
any amendment thereto, that sets forth the terms of the Award, as described in
Section 11(a) (Awards) hereof.
“Board” means the Board of Directors of the Company.
“Cause” means, with respect to a Participant who is an Eligible Employee: (a) a
material breach by the Participant of a provision in an employment agreement
with Interpublic, a Subsidiary, or an Affiliate that, if capable of being cured,
has not been cured within 15 days after the Participant receives written notice
from his or her Employer of such breach; (b) misappropriation by the Participant
of funds or property of the Company, a Subsidiary, or an Affiliate; (c) an
attempt by the Participant to secure any personal profit related to the business
of the Company, a Subsidiary, or an Affiliate that is not approved in writing by
the Board or by the person to whom the Participant reports directly; (d) fraud,
material dishonesty, gross negligence, gross malfeasance, or insubordination by
the Participant, or material (1) failure by the Participant to follow the code
of conduct of the Company, a Subsidiary, or an Affiliate or (2) misconduct by
the Participant in the performance of his or her duties as an employee of the
Company, a Subsidiary, or an Affiliate, excluding in each case any act (or
series of acts) taken in good faith by the Participant that does not (and in the
aggregate do not) cause material harm to the Company, a Subsidiary or an
Affiliate; (e) refusal or failure by the Participant to attempt in good faith to
perform the Participant’s duties as an employee or to follow a reasonable
good-faith direction of the Board or the person to whom the Participant reports
that has not been cured within 15 days after the Participant receives written
notice from his or her Employer of such refusal or failure; (f) commission by
the Participant, or a formal charge or indictment alleging commission by the
Participant, of a felony or a crime involving dishonesty, fraud, or moral
turpitude; or (g) conduct by the Participant that is prohibited by the policy of
the Company, a Subsidiary, or an Affiliate prohibiting discrimination or
harassment based on age, gender, race, religion, disability, national origin or
any other protected category. With respect to a Non-Management Director, “Cause”
means an act or failure to act that constitutes cause for removal of a director
under applicable Delaware law.
“Change of Control” means:





--------------------------------------------------------------------------------





(a)Subject to items (b) and (c) of this definition below, the first to occur of
the following events:


(1)
Any person (within the meaning of Sections 13(d) and 14(d) of the Exchange Act
becomes the beneficial owner (within the meaning of Rule 13d-3 under the
Exchange Act) of stock that, together with other stock held by such person,
possesses more than 50 percent of the combined voting power of the Company's
then-outstanding stock;



(2)
Any person (within the meaning of Sections 13(d) and 14(d) of the Exchange Act)
acquires (or has acquired during the 12-month period ending on the date of the
most recent acquisition by such person) ownership of stock of the Company
possessing 30 percent or more of the combined voting power of the Company's
then-outstanding stock;

 
(3)
Any person (within the meaning of Sections 13(d) and 14(d) of the Exchange Act)
acquires (or has acquired during the 12-month period ending on the date of the
most recent acquisition by such person) assets from the Company that have a
total gross fair market value equal to 40 percent or more of the total gross
fair market value of all of the assets of the Company immediately prior to such
acquisition or acquisitions (where gross fair market value is determined without
regard to any associated liabilities); or



(4)
During any 12-month period, a majority of the members of the Board is replaced
by directors whose appointment or election is not endorsed by a majority of the
members of the Board before the date of their appointment or election.



(b)A Change of Control shall not be deemed to occur by reason of:


(1)
The acquisition of additional control of the Company by any person or persons
acting as a group that is considered to “effectively control” the Company
(within the meaning of guidance issued under Section 409A of the Code); or



(2)
A transfer of assets to any entity controlled by the shareholders of the Company
immediately after such transfer, including a transfer to (A) a shareholder of
the Company (immediately before such transfer) in exchange for or with respect
to its stock, (B) an entity, 50 percent or more of the total value or voting
power of which is owned (immediately after such transfer) directly or indirectly
by the Company, (C) a person or persons acting as a group that owns (immediately
after such transfer) directly or indirectly 50 percent or more of the total
value or voting power of all outstanding stock of the Company, or (D) an entity,
at least 50 percent of the total value or voting power of which is owned
(immediately after such transfer) directly or indirectly by a person described
in clause (C), above.



(c)A Change of Control shall not be deemed to have occurred unless the relevant
facts and circumstances give rise to a change in the ownership or effective
control of the Company, or in the ownership of a substantial portion of the
assets of the Company, within the meaning of Section 409A(a)(2)(A)(v) of the
Code.


“Code” means the Internal Revenue Code of 1986, as amended.
“Committee” means the Compensation and Leadership Talent Committee of the Board
or any successor thereto.
“Common Stock” means the Company’s $0.10 par value common stock.
“Company” means The Interpublic Group of Companies, Inc.
“Corporate Governance Committee” means the Corporate Governance Committee of the
Board or any successor thereto.
“Corporate Transaction” means a stock split, stock dividend, extraordinary cash
dividend, recapitalization, reorganization, merger, consolidation, split-up,
spin-off, combination, exchange of shares, warrants or rights offering to
purchase Common Stock at a price substantially below fair market value, or other
similar event.
“Disability” means long-term disability as defined under the Company’s
applicable long-term disability plan or policy or, for a Non-Management
Director, a long-term total disability that triggers a right to Social Security
disability benefits, as determined by the Social Security Administration.





--------------------------------------------------------------------------------





“Dividend Equivalent” means an Award of a contractual right to receive payments
equivalent to the amount of dividends paid with respect to Shares, as described
in Section 9(a) (Dividend Equivalents and Shares in Lieu of Cash) hereof.
“Eligible Employee” means an employee of the Company, a Subsidiary, or an
Affiliate who is determined by the Administrator to be responsible for, or able
to contribute to, the growth, profitability, and success of the Company.
“Employer” means, with respect to a Participant (excluding Non-Management
Directors) as of any date, the Company, Subsidiary, or Affiliate that employs
the Participant as of such date.
“Exchange Act” means the Securities Exchange Act of 1934, as amended.
“Fair Market Value” means, with respect to a Share as of any determination date,
except as otherwise provided in the Award Agreement, the average of the high and
low selling prices of such Share on such determination date, as reported on the
composite tape for securities listed on the New York Stock Exchange or such
other national securities exchange as may be designated by the Administrator. If
there were no sales of Shares on the determination date, the selling prices used
shall be the high and low selling prices on the last preceding date on which a
sale occurred.
“Full Value Award” means an Award, other than an Option, SAR or Dividend
Equivalent, that is settled by the issuance of Shares.
“Incentive Stock Option” or “ISO” means an Option intended to meet the
requirements of Section 422 of the Code.
“Non-Management Director” means a member of the Board who is not an employee of
the Company or any of its Subsidiaries or Affiliates.
“Nonstatutory Stock Option” means an Option that is not intended to be an
Incentive Stock Option.
“Option” means the right to purchase the number of Shares specified by the
Administrator, at a specified price and during a specified term in accordance
with the Plan and subject to any other limitations and restrictions (required by
law or otherwise) as the Plan or the Administrator shall impose.
“Other Stock-Based Award” means an equity-based or equity-related Award granted
under Section 7 (Performance Shares, Performance Units, and Other Stock-Based
Awards) hereof that is not otherwise described by the terms of the Plan.
“Participant” means an Eligible Employee or Non-Management Director selected to
receive an Award under the Plan.
“Performance Cash” means an Award of a contractual right granted under Section 8
(Performance Cash) hereof to receive a dollar amount (to be settled in cash,
Shares, or a combination, as determined by the Administrator) that becomes
vested upon the attainment, in whole or in part, of Performance Objectives
specified by the Administrator.
“Performance Criteria” means earnings per share (basic or diluted); adjusted net
income; operating income; operating profit after tax; operating income growth;
net operating profit; gross or operating margins; operating efficiency; revenue;
revenue growth; organic revenue growth; return on equity; Share price (including
growth measures and total shareholder return); cash flow (including operating
cash flow, free cash flow, cash flow return on equity, and cash flow return on
investment); earnings before interest, taxes, depreciation, and/or amortization;
net earnings or net income (before or after taxes); net sales or revenue growth;
return measures (including return on assets, capital, invested capital, equity,
sales, or revenue); productivity ratios; expense targets; market share; customer
satisfaction; working capital targets; economic value added or EVA® (net
operating profit after tax minus the sum of capital multiplied by the cost of
capital); or any other criteria selected by the Administrator. Performance
Criteria may relate to the performance of (a) the Company, (b) a Subsidiary,
(c) an Affiliate, (d) a division or unit of the Company, any Subsidiary, or any
Affiliate, (e) an office, group of agencies, or all or part of any agency
system, (f) the Participant, or (g) any combination of the foregoing, as
measured either in absolute terms or in comparison with the performance of other
companies.
“Performance Objectives” mean, for any Award that is contingent in whole or in
part on achievement of performance objectives, the objectives or other
performance levels with respect to specified Performance Criteria that are
measured over a Plan Year or other specified period for the purpose of
determining the amount of the Award and/or whether the Award is granted or
vested.
“Performance Shares” or “Performance Units” means an Award of a contractual
right granted under Section 7 (Performance Shares, Performance Units, and Other
Stock-Based Awards) hereof to receive cash, Shares, or a combination, that
becomes vested upon the attainment, in whole or in part, of Performance
Objectives specified by the Administrator.





--------------------------------------------------------------------------------





“Plan” means The Interpublic Group of Companies, Inc. 2019 Performance Incentive
Plan, as set forth herein and amended from time to time.
“Plan Year” means the calendar year.
“Prior Plan” means The Interpublic Group of Companies, Inc. 2014 Performance
Incentive Plan, the 2009 Non-Management Directors’ Stock Incentive Plan, or any
predecessor thereto.
“Prohibited Activity” means, for a Participant: (i) an activity that would
enable the Company or the Board to terminate the Participant’s employment or
other service for cause (as defined in the Plan or any employment agreement or
other plan or arrangement that covers the Participant); (ii) a material
violation of any rule, policy or procedure of the Company or the Participant’s
Employer, including the Code of Conduct of the Company or other applicable
Employer; (iii) before a Change of Control, a failure to be in compliance with
any share ownership objectives of the Company applicable to the Participant, or
(iv) before a Change of Control, any other conduct or act that the Company
determines is injurious, detrimental or prejudicial to any interest of the
Company.
“Restricted Period” means a period during which an Award of Restricted Stock or
Restricted Stock Units is subject to forfeiture. The Restricted Period that
applies to an Award made to a Participant may overlap or coincide with the
Restricted Period that applies to another Award made to that Participant.
“Restricted Stock” means an Award of Common Stock granted under Section 6
(Restricted Stock and Restricted Units) hereof that becomes vested and
nonforfeitable, in whole or in part, upon the attainment, in whole or in part,
of specified conditions, which may include Performance Objectives.
“Restricted Stock Unit” means an Award of a contractual right granted under
Section 6 (Restricted Stock and Restricted Units) hereof corresponding to a
number of Shares (to be settled in cash, Shares, or a combination, as determined
by the Administrator) that becomes vested and nonforfeitable, in whole or in
part, upon the attainment, in whole or in part, of specified conditions, which
may include Performance Objectives. Except as otherwise provided in the Award
Agreement, if a Restricted Stock Unit is settled in cash, the amount of cash
shall equal the Fair Market Value of the underlying Shares on the Vesting Date.
“Retirement” means a Participant’s Termination for a reason other than Cause (as
determined by the Company) if, at the time of such Termination the Participant
is eligible for retirement as defined in the Award Agreement or otherwise.
“Shares” means shares of Common Stock.
“Stock Appreciation Right” or “SAR” means the right, denominated in Shares, to
receive, upon surrender of the right, in whole or in part, an amount (payable in
cash, Shares, or a combination, as determined by the Administrator) for each
Share that does not exceed the excess of the Fair Market Value of the Share on
the date of exercise over the Fair Market Value of the Share on the date of
grant, subject to any other limitations and restrictions (required by law or
otherwise) as the Plan and the Administrator shall impose.
“Subsidiary” means a subsidiary of the Company that meets the definition of a
“subsidiary corporation” in Section 424(f) of the Code.
“Termination” means a Termination of Directorship or Termination of Employment,
as applicable.
“Termination of Directorship” means, for a Non-Management Director, except as
otherwise provided in the Plan or an Award Agreement, the date the
Non-Management Director ceases to be a director of the Company; provided,
however, that if a Non-Management Director becomes an Eligible Employee upon the
termination of his or her directorship, his or her ceasing to be a director of
the Company shall not be treated as a Termination of Directorship unless and
until the Participant has a Termination of Employment.
“Termination of Employment” means, for an Eligible Employee, except as otherwise
provided in the Plan or an Award Agreement, the date of the Eligible Employee’s
“separation from service” (within the meaning of Section 409A(a)(2)(A)(i) of the
Code) with Interpublic and all of its Subsidiaries and Affiliates. For purposes
of the Plan: (a) an Eligible Employee who is on a bona fide leave of absence and
does not have a statutory or contractual right to reemployment shall be deemed
to have had a “separation for service” on the first date that is more than six
months after the commencement of such leave of absence; provided, however, that
if the leave of absence is due to a medically determinable physical or mental
impairment that can be expected to last for a continuous period of six months or
more, and such impairment causes the Eligible Employee to be unable to perform
the duties of his or her position of employment or any substantially similar
position of employment, such six-month period shall be extended to 29 months;
and (b) a sale of assets by the Company, a Subsidiary, or an Affiliate to an
unrelated buyer that results in the Eligible Employee working for the buyer or
one of its affiliates shall be treated as a “separation from service” unless
otherwise provided in writing and permitted by Treas. Reg. § 1.409A-1(h)(4).





--------------------------------------------------------------------------------





“Vesting Date” means, for an Award, the scheduled date of vesting, as specified
in the Award Agreement.
Section 3.
Administration.



(a)Administrator. The Plan shall be administered by the Administrator.


(b)Administrator Powers. The Administrator shall have and may exercise all of
the powers granted to it by the provisions of the Plan. Subject to the express
provisions and limitations of the Plan, the Administrator may adopt such rules,
regulations, and procedures as it deems advisable for the conduct of its
affairs. The Administrator shall have full authority to direct the proper
officers of the Company to issue or transfer Shares pursuant to the issuance or
exercise of an Award under the Plan.


(c)Administrator Action. The decisions of the Administrator shall be final and
binding unless otherwise determined by the Board. Each member of the
Administrator and each member of the Board shall be without liability, to the
fullest extent permitted by law, for any action taken or determination made in
good faith in connection with the Plan.


(d)Awards. Subject to the provisions of the Plan, the Administrator is
authorized to grant the following Awards to Eligible Employees and
Non-Management Directors:


(1)
Options and SARs,

(2)
Restricted Stock,

(3)
Restricted Stock Units,

(4)
Performance Shares,

(5)
Performance Units,

(6)
Other Stock-Based Awards,

(7)
Performance Cash,

(8)
Dividend Equivalents, and

(9)
Shares in Lieu of Cash.



(e)Minimum Vesting. No more than 5% of the aggregate number of Shares available
for issuance under the Plan may be covered by Awards that specify a vesting date
for any portion of an award before the first anniversary of the date of grant;
provided that (1) this requirement shall not restrict vesting as described in
Section 10 (Termination) or 11(e) (Change of Control) hereof and (2) for Awards
granted to Non-Management Directors in conjunction with an annual meeting of the
Company’s shareholders, the one-year requirement shall be deemed satisfied if
the vesting date is on or after the next annual meeting of the Company’s
shareholders, so long as such next meeting is at least 50 weeks after the grant
date.


(f)Participants. Subject to the provisions of the Plan, the Administrator is
authorized to designate the Eligible Employees and Non-Management Directors who
shall receive Awards and to determine the nature and size of each Award.


(g)Correction of Defects, Omissions, and Inconsistencies. The Administrator may
correct any defect, remedy any omission, or reconcile any inconsistency in the
Plan or any Award in the manner and to the extent it deems desirable to carry
out the intent of the Plan and such Award.


(h)Delegation. If the Administrator deems it advisable, the Administrator may
delegate its authority under this Section 3 or any other provision of the Plan
to one or more of its members or to one or more persons other than its members
to the extent permitted by applicable law, except that no such delegation shall
be permitted with respect to the participation in the Plan of persons who are
subject to Section 16 of the Exchange Act or with respect to Awards to
Non-Management Directors. Any person to whom the Administrator delegates its
authority under this Section 3 may receive Awards only if the Awards are granted
directly by the Administrator without delegation. To the extent that the
Administrator has delegated authority pursuant to this Section 3(h), references
in the Plan to the Administrator shall be deemed to include the Administrator’s
designee.







--------------------------------------------------------------------------------





Section 4.Shares Available for Awards.


(a)Total Shares Available. Subject to the provisions of subsections (b) through
(f) of this Section 4, the total number of Shares available for grant to
Participants under the Plan on or after the Effective Date shall be:


(1)
27,000,000 Shares, plus



(2)
the following Shares previously subject to Awards granted under a Prior Plan but
not issued: (A) Shares that, as of the Effective Date, are subject to
outstanding Awards, to the extent such Shares are forfeited or otherwise not
issued due to Termination, (B) Shares underlying Options and SARs that expire;
(C) Shares that, as of the Effective Date, are subject to outstanding Full Value
Awards that were accounted for in Shares but are settled in cash; (D) Shares
that are surrendered or withheld from Share-settled Full-Value Awards to satisfy
withholding of taxes; and (E) Shares that, as of the Effective Date, are subject
to outstanding performance share awards, to the extent that the target number of
Shares under the award exceeds the number of shares actually issued pursuant to
the award.



Each Share underlying an Option, SAR, Restricted Stock, Performance Share, RSU
or similar Award shall count as one share of Common Stock. No further Awards
shall be granted pursuant to any Prior Plan, but Shares issued to settle Awards
granted under a Prior Plan that were accounted for in Shares shall not count
toward the Shares authorized for grant under this Plan.
(b)Aggregate Limitation on ISOs. Subject to the adjustment provisions in
Section 4(e) (Adjustment for Corporate Transactions) hereof, ISOs may be granted
with respect to no more than 2,700,000 Shares in any Plan Year and no more than
27,000,000 Shares in the aggregate.


(c)Individual Limitation of Awards. Subject to the adjustment provisions in
Section 4(e) (Adjustment for Corporate Transactions) hereof, the following
limitations shall apply to Awards under the Plan:


(1)
No individual Eligible Employee shall be granted, in any Plan Year, Options
and/or SARs with respect to more than 2,000,000 Shares in the aggregate;



(2)
No individual Eligible Employee shall be granted, in any Plan Year, grants of
Restricted Stock and/or Restricted Stock Units with respect to more than
2,000,000 Shares in the aggregate;



(3)
No individual Eligible Employee shall be granted, in any Plan Year, Performance
Shares, Performance Units, or Other Stock-Based Awards that provide for more
than 2,000,000 Shares in the aggregate; and



(4)
No individual Eligible Employee shall be granted, in any Plan Year, Performance
Cash in an amount of more than $10,000,000.



(5)
No individual Non-Management Director shall be granted, in any Plan Year, Awards
that, taken together with the Non-Management Director’s cash compensation for
services rendered to the Company during the Plan Year, have a value on the date
of grant that exceeds $1,000,000.



For purposes of the individual limits set forth in this Section 4(c), any Awards
that are canceled shall continue to count against the individual share and cash
limits.
(d)Shares Available for Issuance.


(1)
Except as provided in paragraph (3) below, with respect to Options and SARs, the
number of Shares covered by an Award shall count against the limitations
prescribed by subsections (a) and (b), above, on the number of Shares available
for award under the Plan only to the extent that such Shares are actually
issued.



(2)
If (A) an Award that was granted on or after the Effective Date is forfeited or
otherwise terminates or is canceled without the delivery of Shares, or (B) on or
after the Effective Date, Shares are surrendered or withheld from any
Share-settled Full Value Award granted






--------------------------------------------------------------------------------





under the Plan or a Prior Plan to satisfy withholding of taxes, then the Shares
covered by such forfeited, terminated or canceled Award, and the Shares
surrendered, withheld or tendered from Full Value Awards, shall again become
available to be delivered pursuant to Awards granted under this Plan.


(3)
With respect to each Option and SAR, the number of Shares counted against the
number of Shares available for award under the Plan shall equal the full number
of Shares with respect to which the Award is exercised, before reduction for a
SAR’s grant price, shares tendered or withheld to pay the Option exercise price,
or shares tendered or withheld to satisfy tax withholding.



(4)
The Shares issued under the Plan may be authorized and unissued Shares or
treasury Shares.



(e)Adjustment for Corporate Transactions. In the event of a Corporate
Transaction, the Administrator shall (in order to preserve, or to prevent
enlargement of, the benefits or potential benefits available under the Plan), in
such manner as the Administrator deems equitable, adjust-


(1)
the number and kind of shares that thereafter may be made the subject of Awards,



(2)
the number and kinds of shares that are subject to outstanding Awards, and



(3)
the grant, exercise, or conversion price with respect to any of the foregoing.



Any shares received as a result of a Corporate Transaction affecting Restricted
Stock shall have the same status, be subject to the same restrictions, and bear
the same legend as the Restricted Stock with respect to which the shares were
issued. Additionally, the Administrator may make provisions for a cash payment
to a Participant or other person holding an outstanding Award. However, the
number of Shares subject to any Award shall always be a whole number.
(f)Acquisitions. Unless required by law or regulation, no Shares underlying an
Award granted in assumption of, or in substitution for, an outstanding award
previously granted by a company acquired by the Company, a Subsidiary, or an
Affiliate or with which the Company, a Subsidiary, or an Affiliate combines,
shall count against the Shares available for Awards under the Plan.
 
Section 5.Stock Options and SARs.


(a)Grant. The Administrator is authorized to grant Incentive Stock Options,
Nonstatutory Stock Options, and SARs to Participants; provided that Incentive
Stock Options may be granted only to Eligible Employees who are employees of the
Company or one of its Subsidiaries at the time of grant. The Administrator shall
not grant “reload” Options (i.e., Options that are automatically granted to an
optionee when the optionee uses Shares to pay the exercise price, or to satisfy
withholding tax obligations associated with the exercise, of previously granted
Options) or any Option or SAR that is not structured to be exempt from the
requirements of Section 409A of the Code.


(b)Exercise Price and Grant Price. The Administrator shall establish the
exercise price for each Option and the grant price for each SAR at the time the
Option or SAR is granted. Neither the exercise price nor the grant price shall
be less than 100% of the Fair Market Value of the Shares subject to the Option
or SAR on the date of grant. Except as described in Section 4(e) (Adjustment for
Corporate Transactions) hereof, the Administrator may not (1) reprice Options or
SARs or (2) exchange Options or SARs for cash, stock or other consideration, in
each case without the approval of the Company’s shareholders.


(c)Exercise. Each Option and SAR shall be exercised at such times and subject to
such terms and conditions as the Administrator may specify in the Award
Agreement or thereafter. The Administrator may impose such conditions on the
exercise of Options and SARs as it determines to be appropriate, including
conditions relating to the application of federal or state securities laws. No
Shares shall be delivered pursuant to any exercise of an Option unless
arrangements satisfactory to the Administrator have been made to assure full
payment of the exercise price therefor. Without limiting the generality of the
foregoing, payment of the exercise price of an Option may be made (i) in cash,
(ii) if and to the extent permitted by the Administrator, by withholding Shares
(“net exercise”) or exchanging Shares owned without restriction, or the
ownership of which is attested to, by the optionee, or (iii) by a combination of
the foregoing. The combined value of all cash and the fair market value of any
Shares tendered to the Company, valued as of the date of such tender, shall be
equal to (or greater than) the aggregate exercise price. The Administrator may





--------------------------------------------------------------------------------





not authorize a loan to an optionee to assist the optionee in making payment of
the exercise price under an Option or in meeting the optionee’s tax obligations
associated with the exercise of an Option.


(d)Term. An Option or SAR shall be exercisable for a term determined by the
Administrator, which shall not be longer than ten years from the date on which
the Option or SAR is granted.


(e)Termination. An Option or SAR shall be exercisable following a Participant’s
Termination only to the extent the Award is vested and not expired (in each
case, taking into account the provisions of and Sections 10 (Termination) and
11(e) (Change of Control) hereof). Except as otherwise set forth in the Award
Agreement, and subject to Sections 10 and 11(e), and the requirements of any
Incentive Stock Option, the exercise period following Termination shall end no
later than the earlier of the date the Option or SAR otherwise expires or the
following time:


(1)
If the Participant is a Non-Management Director, three years after the
Participant’s Termination.



(2)
If (A) as of the Participant’s Termination, the Participant is age 55 or older
and has completed 10 or more years of service with the Company and its
Subsidiaries and Affiliates, and (B) the Participant’s Termination is not due to
Cause or the Participant’s death or Disability, three years after the
Participant’s Termination.



(3)
If the Participant’s Termination is due to the Participant’s death (and the
Participant is not a Non-Management Director), one year after the Participant’s
death.



(4)
If the Participant’s Termination is due to the Participant’s Disability (and the
Participant is not a Non-Management Director), one year after the Participant’s
Termination.



(5)
If the Participant’s Termination is not due to Cause and not described in
paragraph (1), (2), (3), or (4), above, three months after the Participant’s
Termination.



(6)
If the Participant’s Termination is for Cause, the Option or SAR shall be
canceled immediately upon the Participant’s Termination and shall not be
exercisable thereafter.



(f)Special Rules for Incentive Stock Options (“ISOs”). ISOs shall be subject to
the requirements of Section 422 of the Code. In accordance with Section 422, an
ISO shall not be granted to an individual who, immediately before the time the
Option is granted, owns Shares possessing more than 10 percent of the total
combined voting power of all classes of stock of the Company, unless the Award
Agreement for such ISO provides that (i) the exercise price is no less than 110%
of the fair market value of the Shares on the grant date (determined in
accordance with Treas. Reg. § 1.422-2(f)(1)), and (ii) the Option expires no
later than the fifth anniversary of the grant date.


Section 6.Restricted Stock and Restricted Stock Units.


(a)Grant. Subject to the limits set forth in the Plan, the Administrator is
authorized to determine the number of Shares of Restricted Stock and the number
of Restricted Stock Units to be granted to a Participant, and the other terms
and conditions applicable to such Restricted Stock and Restricted Stock Units,
including the conditions for vesting of such Awards.


(b)Performance-Based Grants. The Administrator is authorized to make the grant
and/or the vesting of Awards of Restricted Stock and Restricted Stock Units
contingent on the achievement of Performance Objectives specified by the
Administrator. If such Performance Objectives are not satisfied, the Award shall
not be granted or become vested, as the case may be. Partial achievement of such
Performance Objectives may result in the grant or vesting of a portion of the
Award corresponding to the degree of achievement.







--------------------------------------------------------------------------------





(c)Rights of Participant. A Participant to whom Shares of Restricted Stock have
been granted shall have absolute ownership of such Shares, including the right
to vote the same and to receive dividends thereon, subject to the terms,
conditions, and restrictions described in the Plan and in the Award Agreement;
provided that no Participant shall be entitled to the payment of any dividends
until the restrictions applicable to such Shares of Restricted Stock has lapsed.
A Participant to whom Restricted Stock Units have been granted shall have no
ownership interest in the Shares to which such Restricted Stock Units relate
until and unless settlement with respect to such Restricted Stock Units is
actually made in Shares.


(d)Restrictions. Until the restrictions applicable to Restricted Stock shall
lapse, the Restricted Stock shall not be sold, assigned, transferred, pledged,
hypothecated, or otherwise disposed of. Subject to Sections 10 (Termination) and
11(e) (Change of Control) hereof, the restrictions set forth in this
Section 6(d) shall remain in effect until the end of the Restricted Period.
(e)Termination. Except as otherwise set forth in the Award Agreement, and
subject to Sections 10 (Termination) and 11(e) (Change of Control) hereof, if a
Participant’s Termination for any reason occurs before the restrictions
applicable to Restricted Stock lapse, or before an Award of Restricted Stock
Units becomes fully vested:


(1)
Such Restricted Stock shall be forfeited, all rights with respect to such
Restricted Stock shall immediately terminate without any payment of
consideration by the Company, and all Shares of such Restricted Stock, if any,
that had been delivered to, or held in custody for, the Participant shall be
returned to the Company forthwith, accompanied by any instrument of transfer
requested by the Company; and



(2)
Such unvested Restricted Stock Units shall be immediately forfeited, and all of
the rights of the Participant with respect to such Restricted Stock Units shall
immediately terminate without any payment of consideration by the Company.



(f)Settlement of Restricted Stock Units. Except as otherwise provided in the
Award Agreement, and subject to Section 11(m) (Compliance with Legal and
Exchange Requirements), (n) (Deferrals), and (o) (Section 409A of the Code)
hereof, vested Restricted Stock Units shall be settled on the earlier of (x) a
date determined by the Company that is within 90 days after the Participant’s
death or (y) a date determined by the Company that is during the calendar year
in which the Vesting Date occurs.


(g)Election to Recognize Gross Income from Restricted Stock in Year of Grant. If
a Participant properly elects, within 30 days of the date of grant of Restricted
Stock, to include in gross income for federal income tax purposes an amount
equal to the fair market value of the Shares awarded on the date of grant, the
Participant shall make arrangements satisfactory to the Administrator to pay any
taxes required to be withheld with respect to such Shares. If the Participant
fails to make the payments, the Company and its Subsidiaries and Affiliates
shall, to the extent permitted by law, have the right to deduct from any
payments of any kind otherwise due to the Participant any taxes of any kind
required by law to be withheld with respect to the Shares.


(h)Foreign Laws. Notwithstanding any other provision of the Plan, if Restricted
Stock is to be awarded to a Participant who is subject to the laws, including
the tax laws, of any country other than the United States, the Administrator
may, in its discretion, direct the Company to sell, assign, or otherwise
transfer the Restricted Stock to a trust or other entity or arrangement, rather
than grant the Restricted Stock directly to the Participant.


Section 7.Performance Shares, Performance Units, and Other Stock-Based Awards.


(a)Grant. Subject to the limits set forth in the Plan, the Administrator is
authorized to determine the number (or, for Performance Units denominated in
cash, the amount) of Performance Shares, Performance Units, and Other
Stock-Based Awards to be granted to a Participant and the other terms and
conditions of such Awards. The Performance Shares and Performance Units shall
become vested upon (and only to the extent of) the achievement of specified
Performance Objectives specified by the Administrator, and any other conditions
set forth in the Award Agreement. Partial achievement of the objective(s) may
result in a payment corresponding to the degree of achievement.


(b)Payment. Payment of Performance Shares and Performance Units and Other
Stock-Based Awards may be made in cash, Shares, or a combination, as determined
by the Administrator. For purposes of calculating the amount of any payment, the
Fair Market Value of Shares shall be determined on the Vesting Date. Except as
otherwise provided in the Award Agreement, and subject to Section 11(m)
(Compliance with Legal and Exchange Requirements), (n) (Deferrals), and (o)
(Section 409A of the Code) hereof, Performance Shares and Performance Units
shall be paid





--------------------------------------------------------------------------------





on the earlier of (1) a date determined by the Company that is within 90 days
after the Participant’s death, or (2) a date determined by the Company that is
during the calendar year in which the Vesting Date occurs.


(c)Termination. Except as otherwise set forth in the Award Agreement, and
subject to Sections 10 (Termination) and 11(e) (Change of Control) hereof, if a
Participant’s Termination for any reason occurs before a Performance Share,
Performance Unit, or Other Stock-Based Award becomes fully vested, the unvested
portion of such Performance Share, Performance Unit, or Other Stock-Based Award
shall be immediately forfeited, and all of the rights of the Participant with
respect to any such Award shall immediately terminate without any payment of
consideration by the Company.


Section 8.Performance Cash.


(a)Grant. Subject to the limits set forth in the Plan, the Administrator is
authorized to determine the amount of Performance Cash Awards to be granted to a
Participant and the other terms and conditions of such Awards. The Performance
Cash Awards shall become vested upon (and only to the extent of) the achievement
of specified Performance Objectives specified by the Administrator, and any
other conditions set forth in the Award Agreement. Partial achievement of the
objective(s) may result in a payment corresponding to the degree of achievement.


(b)Payment. Payment of Performance Cash Awards may be made in cash, Shares, or a
combination, as determined by the Administrator. Any Shares shall be valued in
the same manner as described in Section 7(b) (Payment) hereof. Except as
otherwise provided in the Award Agreement, and subject to Section 11(m)
(Compliance with Legal and Exchange Requirements), (n) (Deferrals), and (o)
(Section 409A of the Code) hereof, a Performance Cash Award shall be paid on the
earlier of (1) a date determined by the Company that is within 90 days after the
Participant’s death, or (2) a date determined by the Company that is during the
calendar year in which the Vesting Date occurs.


(c)Termination. Except as otherwise set forth in the Award Agreement, and
subject to Sections 10 (Termination) and 11(e) (Change of Control) hereof, if a
Participant’s Termination for any reason occurs before a Performance Cash Award
becomes fully vested, the unvested portion of such Performance Cash Award shall
be immediately forfeited, and all of the rights of the Participant with respect
to any such Award shall immediately terminate without any payment of
consideration by the Company.


Section 9.Dividend Equivalents and Shares in Lieu of Cash.


(a)Dividend Equivalents. The Administrator is authorized to grant Dividend
Equivalents to Participants having Full Value Awards under which such
Participant shall be entitled to receive payments (in cash or Shares, as
determined in the discretion of the Administrator) equivalent to the amount of
cash or share dividends paid by the Company to holders of Shares with respect to
a number of Shares determined by the Administrator. Such Dividend Equivalents
shall be subject to the same vesting conditions as the underlying Full Value
Awards and, subject to the terms of the Plan, may have additional terms and
conditions as the Administrator shall determine. For the avoidance of doubt,
Dividend Equivalents shall not be granted in respect of Options or SARs.


(b)Shares in Lieu of Cash. The Administrator may grant Awards of Shares in lieu
of all or part of any compensation otherwise payable in cash to a Participant by
the Company or any Subsidiary or Affiliate. If Shares are issued in lieu of
cash, the number of Shares to be issued shall equal the number of whole Shares
that have an aggregate Fair Market Value (determined on the date the cash
otherwise would have been payable) equal to or less than the amount of such
cash.


Section 10.Termination.


(a)Termination Other than for Cause. If a Participant incurs a Termination for
any reason other than Cause, the Participant shall be vested only in the portion
of the Award (if any) in which the Participant is vested immediately before his
or her Termination, except (1) an Award Agreement for an Eligible Employee may
provide accelerated vesting upon death, disability, Change of Control (subject
to Section 11(e)), or Retirement, (2) vesting may continue while the Participant
remains on payroll (if authorized under subsection (c) below), and (3) the
Administrator shall have discretion to accelerate vesting for Awards to
Participants who are not Non-Management Directors under circumstances that it
determines to be in the best interest of the Company. The Administrator may
determine in its sole discretion to accelerate the vesting of a Non-Management
Director’s outstanding Awards if the Non-Management Director incurs a
Termination due to death or Disability.







--------------------------------------------------------------------------------





(b)Termination for Cause. If a Participant incurs a Termination for Cause, all
of such Participant’s outstanding Awards shall immediately be canceled, except
as the Administrator may otherwise provide in the Award Agreement.


(c)Vesting During Severance Period. If (and only if) authorized by the
Administrator or the Company in accordance with its compensation policies and
procedures, a Participant who remains on his or her Employer’s payroll after his
or her Termination of Employment (e.g., by reason of receiving severance
payments) may continue to vest in, and accrue rights under, his or her Awards,
as if he or she had continued in employment with such Employer through the date
as of which he or she is withdrawn from such Employer’s payroll. Neither the
Administrator nor the Company shall be required to authorize continued vesting
or accrual of rights for any Participant after his or her Termination of
Employment, unless otherwise expressly provided by an Award Agreement or other
binding agreement involving the Company, a Subsidiary, or an Affiliate; and
there is no obligation of uniformity or consistency of treatment of
Participants.


Section 11.General Provisions.


(a)Awards. Each Award hereunder shall be evidenced in an Award Agreement. The
Award Agreement shall be delivered to the Participant (including in electronic
form) and shall incorporate the terms of the Plan by reference.


(b)Amendment of Awards. Subject to any obligation under the Plan or applicable
law or a listing requirement to obtain stockholders’ consent, the Administrator
may amend the terms of any Award theretofore granted, including the Performance
Criteria and Performance Objectives, prospectively or retroactively; provided
that no amendment shall substantially impair the rights of a Participant without
the Participant’s consent. Actions taken by the Administrator in accordance with
Section 4(e) (Adjustment for Corporate Transactions) shall not be deemed to
impair the rights of any Participant.


(c)Withholding. The Company shall have the right to deduct from all amounts paid
to a Participant in cash any taxes required by law to be withheld in respect of
Awards under the Plan. In the case of any Award satisfied in Shares, no Shares
shall be issued (and restrictions on Restricted Stock shall not be lifted)
unless and until arrangements satisfactory to the Company shall have been made
to satisfy the withholding tax obligations (if any) applicable with respect to
such Award. Without limiting the generality of the foregoing and subject to such
terms and conditions as the Administrator may impose, the Company shall have the
right to (i) retain Shares or (ii) subject to such terms and conditions as the
Administrator may establish from time to time, permit Participants to elect to
tender Shares (including Shares issuable in respect of an Award) to satisfy, in
whole or in part, the amount required to be withheld; provided that (i) the
value of Shares retained or tendered shall not exceed the Participant’s tax
calculated using the maximum individual tax rate in each relevant jurisdiction
at the time of such withholding and (ii) this withholding provision shall not be
interpreted or administered in a way that changes the Award’s accounting
treatment.  


(d)Nontransferability. No Award shall be assignable or transferable except by
will or the laws of descent and distribution, and except to the extent required
by law, no right or interest of any Participant shall be subject to any lien,
obligation or liability of the Participant; provided, however, that the
Administrator shall have discretion to permit (on such terms and conditions as
it shall establish) transfer of a Nonstatutory Stock Option to a member of the
Participant’s immediate family or to a trust, partnership, corporation, or
similar vehicle the parties in interest in which are limited to the Participant
and members of the Participant’s immediate family with respect to whom the
exercise of such Option is covered by an effective registration statement under
the Securities Act of 1933, as amended (collectively, the “Permitted
Transferees”). All rights with respect to Awards granted to a Participant under
the Plan shall be exercisable during the Participant’s lifetime only by such
Participant or, if applicable, the Permitted Transferees. Any transfer of an
Award to any Permitted Transferee shall be without consideration.


(e)Change of Control. An Award Agreement may specify provisions relating to a
Change of Control, including the acceleration of the vesting, delivery and
exercisability of, and the lapse of restrictions and deemed satisfaction of
Performance Objectives with respect to, the Award, and replacement of a
Share-settled Award with a cash-settled Award; provided, however, that vesting,
delivery or exercisability of, or the lapse of restrictions on, any outstanding
Award shall not be accelerated in connection with a Change of Control unless
(i) the Change of Control actually occurs and (ii) the Participant’s Employment
or service is terminated without Cause, under circumstances described in the
Award Agreement, within 24 months following such Change of Control. In
connection with a Change of Control, and notwithstanding any contrary provision
of an Award Agreement, all Options and SARs may be canceled in exchange for the
right (to the extent vested) to receive, at a time determined by the
Administrator, a cash payment equal to the excess, if any, of the fair market
value of the Share subject to the Option or SAR over the exercise price;





--------------------------------------------------------------------------------





for this purpose, fair market value shall be no less than the highest price paid
for a share in the Change of Control transaction. For the avoidance of doubt, no
payment shall be required to cancel an Option or SAR for which the exercise
price exceeds the fair market value of the Share at the time of the Change of
Control (i.e., an “under water” option or SAR).


(f)No Right to Employment or Directorship. Neither the right to participate in
the Plan nor the grant of any Award shall be construed as giving a Participant
the right (1) to be retained in the employ of the Company, any Subsidiary or any
Affiliate or (2) to continue to provide services to the Company, any Subsidiary
or any Affiliate. The Company and each Subsidiary and Affiliate expressly
reserve the right at any time to dismiss a Participant free from any liability,
or any claim under the Plan, except as expressly provided in the Plan or in any
applicable Award Agreement.


(g)Other Conditions to Awards. Unless the Administrator determines otherwise,
the Participant’s rights in respect of all of his or her outstanding Awards
(whether or not vested) may be canceled, withheld, amended or otherwise limited
or restricted at any time if the Participant is not in compliance with all
applicable provisions of the Plan or Award Agreement, or if the Participant
engages in any Prohibited Activity. In addition, each Award granted under the
Plan shall be and remain subject to any clawback or recoupment policy as in
effect or as may be adopted by the Board (or a committee or subcommittee of the
Board), in each case, as may be amended from time to time. No such policy or
amendment shall in any event require the prior consent of any Participant or
Eligible Employee.


(h)Nature and Form of Payments. All grants of Awards and deliveries of Shares,
cash or other property under the Plan shall constitute a special discretionary
incentive payment to the Participant and shall not be required to be taken into
account in computing the amount of salary or compensation of the Participant for
the purpose of determining any contributions to or any benefits under any
pension, retirement, profit-sharing, bonus, life insurance, severance or other
benefit plan of the Company or under any agreement with the Participant, unless
the Company specifically provides otherwise in any such plan or agreement.


(i)No Rights to Awards; No Shareholder Rights. No Participant or Eligible
Employee shall have any claim to be granted any Award under the Plan, and there
is no obligation of uniformity or consistency of treatment of Participants and
Eligible Employees. Subject to the provisions of the Plan and the Award
Agreement, no person shall have any rights as a shareholder with respect to any
Shares to be issued under the Plan prior to the issuance thereof.


(j)Foreign Benefits. The Administrator may grant Awards to Eligible Employees or
Non-Management Directors of the Company and its Subsidiaries and Affiliates who
reside in jurisdictions outside the United States. The Administrator may adopt
such supplements to the Plan as may be necessary to comply with applicable laws
of such jurisdictions and to afford participants favorable treatment under such
laws; provided that no Award shall be granted under any such supplement on the
basis of terms or conditions that are inconsistent with provisions of the Plan.


(k)Amendment of Plan. The Board or the Administrator may amend, suspend, or
terminate the Plan or any portion thereof at any time; provided that stockholder
approval shall be required if (1) shareholder approval is required by law,
regulation, a securities exchange listing requirement, or a provision of the
Plan, or (2) the amendment would increase the number of Shares available for
Awards under the Plan other than as described in Section 4(e) (Adjustment for
Corporate Transactions) hereof. Without the written consent of an affected
Participant, no termination, suspension, or modification of the Plan shall
adversely affect any right of such Participant under the terms of an Award
granted before the date of such termination, suspension, or modification.


(l)Application of Proceeds. The proceeds received by the Company from the sale
of Shares under the Plan shall be used for general corporate purposes.


(m)Compliance with Legal and Exchange Requirements. The Plan, the grant and
exercise of Awards thereunder, and the other obligations of the Company under
the Plan, shall be subject to all applicable federal and state laws, rules, and
regulations, and to such approvals by any regulatory or governmental agency as
may be required. The Company, in its discretion, may postpone the grant and
exercise of Awards, the issuance or delivery of Shares under any Award or any
other action permitted under the Plan to permit the Company, with reasonable
diligence, to complete such stock exchange listing or registration or
qualification of Shares or other required action under any federal or state law,
rule, or regulation and may require any Participant to make such representations
and furnish such information as it may consider appropriate in connection with
the issuance or delivery of Shares in compliance with applicable laws, rules,
and regulations. The Company shall not be obligated by virtue of any provision
of the Plan to recognize the exercise of any Award or otherwise to sell or issue
Shares in violation of any such laws, rules, or regulations; and any
postponement of the exercise or settlement of any Award under this provision
shall not extend the term of such Awards,





--------------------------------------------------------------------------------





and neither the Company nor its directors or officers shall have any obligation
or liability to the Participant with respect to any Award (or stock issuable
thereunder) that shall lapse because of such postponement.


(n)Deferrals. Subject to the Administrator’s reasonable efforts to comply with
the requirements of Section 409A of the Code, the Administrator may:


(1)
Postpone the exercise of Awards, the issuance or delivery of Shares, the payment
of cash under any Award, or any action permitted under the Plan to prevent the
Company or any of its Subsidiaries or Affiliates from being denied an income tax
benefit with respect to any Award, and/or



(2)
Establish rules under which a Participant may elect to postpone receipt of
Shares or cash under any Award.



(o)Section 409A of the Code.


(1)
The Plan shall be operated, administered, and interpreted consistently with the
intent to comply with (or to be exempt from) the requirements of Section 409A of
the Code. If the Administrator or the Company determines that any provision of
the Plan is or might be inconsistent with the restrictions imposed by Section
409A of the Code, the Plan shall be automatically amended (without further
action) to the extent that the Administrator or the Company determines is
necessary to bring it into compliance with the requirements of Section 409A of
the Code. No provision of the Plan or any Award Agreement shall be interpreted
or construed to transfer any liability for a failure to comply with the
requirements of Section 409A of the Code from a Participant or other individual
to the Company, any Subsidiary, any Affiliate, the Administrator, or any other
entity or individual affiliated with the Company, the Subsidiaries, and the
Affiliates.



(2)
For any Participant who, as of the date on which his or her Termination of
Employment occurs, is a “specified employee” (within the meaning of Section
409A(2)(B)(i) of the Code, as determined by Interpublic in accordance with
Treas. Reg. § 1.409A-1(i)), the payment date for any Award that is subject to
Section 409A and for which the payment trigger is the Participant’s Termination
of Employment shall be no earlier than the Participant’s Delayed Start Date. For
purposes of the Plan, the Participant’s Delayed Start Date shall be the earlier
of (i) the Company’s first pay date for the seventh calendar month that starts
after the Participant’s Termination of Employment or (y) a date determined by
Interpublic that is within 90 days after the Participant’s death.



(p)Severability of Provisions. If any provision of the Plan shall be held
invalid or unenforceable, such invalidity or unenforceability shall not affect
any other provision hereof, and the Plan shall be construed and enforced as if
such provision had not been included.


(q)Incapacity. Any benefit payable to or for the benefit of a minor, an
incompetent person, or other person incapable of receipting therefor shall be
deemed paid when paid to such person’s guardian or to the party providing or
reasonably appearing to provide for the care of such person, and such payment
shall fully discharge any liability or obligation of the Administrator, the
Board, the Company, and all other parties with respect thereto.


(r)Rules of Construction. Whenever used in the Plan, words in the masculine
gender shall be deemed to refer to females as well as to males; words in the
singular shall be deemed to refer also to the plural; the word “include” shall
mean “including but not limited to”; and references to a statute, statutory
provision, or regulation shall be construed as if they referred also to that
provision (or to a successor provision of similar import) as currently in
effect, as amended, or as reenacted, and to agency guidance of general
applicability issued thereunder.


(s)Headings and Captions. The headings and captions in this Plan document are
provided for reference and convenience only, shall not be considered part of the
Plan, and shall not be employed in the construction of the Plan.


(t)Applicable Law. The validity, construction, interpretation, administration,
and effect of the Plan and of its rules and regulations, and rights relating to
the Plan, shall be determined solely in accordance with the laws of





--------------------------------------------------------------------------------





the State of New York, without regard to any conflicts or choice of law rule or
principle that might otherwise refer construction or interpretation of the Plan
to the substantive law of another jurisdiction.


(u)Effective Date. The Plan shall become effective on the date the Plan is
approved by the Company’s shareholders. No Awards may be granted under the Plan
after the annual meeting of the Company’s shareholders in 2029; provided that
any Awards granted before such annual meeting shall continue in effect
thereafter in accordance with the terms of the Awards and the Plan. Upon
shareholder approval of the Plan, no awards shall be made under a Prior Plan.









